449 N.W.2d 558 (1989)
234 Neb. 175
STATE of Nebraska, Appellee,
v.
Michael W. EGGER, Appellant.
No. 89-376.
Supreme Court of Nebraska.
December 29, 1989.
James H. Buhrmann, Crete, for appellant.
Robert M. Spire, Atty. Gen., and Donald A. Kohtz, Lincoln, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
Appellant was convicted of making a terroristic threat, see Neb.Rev.Stat. § 28-311.01 (Cum.Supp.1988), a Class IV felony punishable by up to 5 years' imprisonment, *559 up to a $10,000 fine, or both, and use of a firearm to commit a felony, see Neb.Rev.Stat. § 28-1205 (Reissue 1985), a Class III felony punishable by 1 to 20 years' imprisonment, up to a $25,000 fine, or both. He was sentenced to 2 years in the penal complex. He was not sentenced to a separate consecutive term on the firearm charge, as required by statute. See, State v. Stratton, 220 Neb. 854, 374 N.W.2d 31 (1985); § 28-1205(3).
Therefore, the matter must be remanded to the district court for resentencing.
REMANDED WITH DIRECTIONS.